Citation Nr: 0325615	
Decision Date: 09/29/03    Archive Date: 10/03/03	

DOCKET NO.  96-48 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal in April 
2001.


FINDING OF FACT

The veteran does not currently have PTSD that is related to 
his active service.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case, as well as 
letters in December 1995, January 1997, and May 2001, 
advising them of the governing legal authority, the evidence 
considered, the evidence necessary to establish entitlement 
to the benefit sought on appeal, evidentiary development 
under the VCAA, and the reasons for the denial.  In essence, 
the matter of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been afforded VA examinations and a personal 
hearing, and treatment records have been obtained.  
Therefore, the VA has complied with the VCAA and the Board 
concludes that it may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran was engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from March 8, 1972, to 
August 31, 1972.  His service records do not indicate that he 
received any awards indicative of combat.  Service records 
indicate that the veteran's primary military specialty was as 
a communications center specialist, and that he served in 
that capacity with the 550th Signal Company, 39th Signal 
Battalion, while in Vietnam.

The General Counsel has stated that the term "combat" is 
defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99.  That opinion further 
states that the phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  Id.  If VA 
determines that the veteran engaged in combat with the enemy 
and that his alleged stressor is combat related, then the 
veteran's lay testimony or statement are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's description of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

The report of a January 1997 VA psychiatric evaluation 
reflects diagnoses that include PTSD, but does not indicate 
what stressful events the veteran reported that resulted in 
his PTSD.

Private and VA treatment records, dated from 1995 through 
2003, reflect diagnoses of PTSD, but do not indicate what 
stressors had resulted in the veteran's PTSD.

In a December 1998 statement the veteran indicated that when 
he landed in Vietnam he had to leave a transfer bus because 
of incoming mortar or rocket fire.  He indicated that even 
though he was a communications center specialist he was 
assigned to guard duty.  He reported that he killed an 
individual while on guard duty.  He also reported helping 
load body bags onto a helicopter.  He reported killing 
another individual while taking prisoners to another location 
and loading other bodies onto a transport.  He reported that 
one of the bags fell open and he observed an individual with 
no feet or legs.  He reported that he was sleeping in a 
location and the building he was sleeping in was blown up and 
burned.  

The report of a May 1999 VA psychiatric examination reflects 
that the veteran reported having served on guard duty in 
Vietnam and having killed two people while in Vietnam.  The 
first death was an enemy soldier trying to penetrate the 
parameter.  The other died as a result of a flare, fired by 
the veteran, that landed on a civilian house, and caused it 
to burn to the ground, killing a little boy inside.  The 
veteran also reported being in his barracks sleeping when a 
rocket hit the building and blew up, causing him to be struck 
by shards of glass in the ankle and knee.  He also reported 
loading body bags on planes.  The examiner noted that records 
indicated that the veteran had previously reported different 
stories about his Vietnam tour.  The diagnoses included major 
depressive disorder, polysubstance abuse, and personality 
disorder, but PTSD was not diagnosed.

Service medical records do not indicate that the veteran was 
seen for any psychiatric disorder during his service.  

None of the medical records diagnosing PTSD contain a medical 
opinion, which has specifically attributed the diagnosis to 
any particular stressor, which occurred in service.

An August 2000 response from the U.S. Armed Services Center 
for Research of Unit Records reflects that Cam Ranh Air Base 
was attacked on March 6, 1972, resulting in three Air Force 
personnel casualties.  Also enclosed were an operational 
report--lessons learned submitted by the 39th Signal 
Battalion.  It was indicated that the veteran must provide 
additional information with more specifics in order to 
provide further research.  

Following the Board's April 2001 remand a May 2001 letter was 
directed to the veteran requesting additional details 
regarding stressful incidents.  The veteran did not respond 
to that letter.

The veteran's service medical records and service personnel 
records do not indicate that he received any award associated 
with valor or heroism shown while engaged with an enemy 
force.  Neither do any of his records indicate that he was 
ever engaged in combat or that he ever received any training 
in combat operations.  His service personnel records show 
that he was a communication center specialist and that he was 
assigned to such duties while in Vietnam.  He acknowledged 
that he served as a communication specialist in Vietnam.  In 
addition, service medical records do not show any treatment 
for any combat-related injuries or psychiatric problems.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although the veteran may have served in a combat zone, 
serving in a combat zone is not the same as engaging in 
combat with the enemy.  See VAOPGCPREC 12-99; Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under these 
circumstances, independent corroboration of the stressors 
reported by the veteran must be shown.

The veteran's family members and acquaintances have submitted 
statements regarding the veteran's behavior after his return 
from Vietnam, but the veteran has not responded to a request 
to provide specifics regarding any reported stressors.  The 
stressful events that he has reported have been unable to be 
verified.  

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where the veteran's statements 
concerning inservice stressors were too vague to refer to the 
U.S. Armed Services Center for Research of Unit Records.  The 
Board finds that there is no verification of any claimed 
inservice stressor.  In the absence of confirmation of a 
stressful incident that supports a diagnosis of PTSD, the 
diagnosis of PTSD contained in the record is not supported by 
a verifiable stressor.  "Just because a physician or other 
health care professional accepted the veteran's description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  "The BVA [is] not 
bound to accept the appellant's uncorroborated account of his 
Vietnam experiences...."  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

In conclusion, as a preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
and there is no probative supporting evidence that a claimed 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  While the 
veteran may well believe that his PTSD is related to service, 
as a lay person without medical expertise, he is not 
qualified to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


ORDER

Service connection for PTSD is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

